NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NORMAN G. JENSEN, INC.,
Plaintiff-Appellant, '
V.
UNITED STATES,
Defendcmt-Appellee.
2011-1319 ..
Appe-al from the United States Court of Internationa1
Trade in case n0. 10-CV-0115, Judge Richard K. Eat0n.
ON MOTION
ORDER
Norman G. Jensen, Inc. moves for a 30-day extension
of time, until Septembe1' 12, 2011, to file its initial brief
Upon consideration thereof
IT ls ORDERED THAT:

NORLlAN G J'ENSEN INC V. US 2
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
AUG 1 8 2011
/s/ J an Horbal__\[
Date J an Horba1y
Clerk
cc: Joel R. Junker, Esq. y
Jas0n M. Kenner, Esq. pugh
l.S. CDURT 0
s2 1 THE FEDEFfAfPC5Ef?lUSITF0R
AUG 182D11
lAN HORBA|.Y
QLERK